DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US-20140278320-A1, hereinafter Wang), in view of Feld et al. (US-20010026272-A1, hereinafter Feld)

Regarding Claim 1, Wang teaches a system comprising (Wang, Fig. 1, respirator (PPE) selection system):
a display (Wang, Fig. 11, the display 1100 may be outputted on a computer
screen);
and a computing device coupled to the display (Wang, Paragraph [0100], the display 1100 may be outputted on a computer screen),
wherein the computing device comprises a memory and one or more processors coupled to the memory (Wang, Paragraph [0031], [0112], a population data gathering and storage system may be made available via scanning facial areas of users. the determination may be made by software operated on a processor module),
wherein the memory comprises instructions that when executed by the one or more processors (Wang, Paragraph [0031], the determination may be made by software operated on a processor module):
identify one or more sets of Personal Protective Equipment (PPE) (Wang, Paragraph [0039], In an exemplary embodiment of multiple PPE candidates, a capture range computing step may calculate a maximum facial area range that may accommodate the PPE and then correlate the range with each PPE to determine whether the respective PPE fits within the facial area range),
wherein each of the PPE sets includes at least two or more articles of PPE (Wang, Paragraph [0078], assembled to form a 3D image of the intended PPE and/or user body part. In an exemplary embodiment, a point cloud may include semantic information or other identifying feature points of the user body part and/or PPE);
simulate a fitting of the PPE articles of the identified one or more PPE sets to the worker (Wang, Paragraph [0058], the extreme movement set may be defined by the PPE manufacturer, regulatory agency, and/or employer),
wherein the instructions that when executed by the one or more processors simulate the fitting of the PPE articles to the worker comprise instructions that when executed, cause the one or more processors to, for each of the identified PPE set (Wang, Paragraph [0025], [0031], an exemplary PPE selection system for comparing a specific user body part with a respective type of PPE and providing a recommendation and output to a user detailing a fit of the PPE upon the body part is briefly introduced with reference; the determination may be made by software operated on a processor module):
select a three-dimensional computer model for each PPE article of the PPE set (Wang, Paragraph [0027], a series of two-dimensional (2D) images may be captured by the image capture device 105 from which a three-dimensional (3D) image may be assembled. the image capture device may capture a 3D representation of the body part 110 and/or the PPE 115) ;
obtain a computer model representing the worker (Wang, Paragraph [0112], respirator manufacturers to improve a respirator design such that newly manufactured respirators more closely match a common facial shape of persons commonly wearing the respirators),
wherein the computer model representing the worker depicts at least a portion of the worker (Wang, Paragraph [0006], an image capture device may generate point cloud data of a body part model and a PPE model. an image capture device may generate point cloud data of a facial area <read on portion of the worker> and a respirator. In an exemplary embodiment, point cloud data may be used to overlay a respirator model on a facial model to determine a virtual placement of the respirator model on the facial model);
determine, for the PPE set being fitted, a placement of the computer model of each of the PPE articles of the PPE set on the computer model representing the worker (Wang, Fig. 2, Step 235, Simulate PPE Model on 235 Body Part. Paragraph [0036], If the PPE model is determined to fit the body part as illustrated in step 230, the PPE model may be simulated on the body part as in step 235. The PPE model and body part may be displayed to the user in a 3D representation);
identify at least one collision between the computer models as placed;
and perform at least one operation based on the identified collisions;
and output, on the display and based at least in part on the at least one operation, one or more messages reflective of the operation (Wang, Fig. 1, 2, Paragraph [0025], an exemplary PPE selection system for comparing a specific user body part with a respective type of PPE and providing a recommendation and output to a user detailing a fit of the PPE upon the body part is briefly introduced with reference to FIGS. 1-2).
	But, Wang does not explicitly disclose identify at least one collision between the computer models as placed; and perform at least one operation based on the identified collisions;
	However, Feld teaches 
identify one or more sets of Personal Protective Equipment 
identify at least one collision between the computer models as placed (Feld, Paragraph [0066], he model, or other wear articles so that the wear article does not intersect with either itself, the model, or with other wear articles. Collision detection with the model is preferably accomplished by testing one or more polygons 85 of the model in the area of a vertex) ;
and perform at least one operation based on the identified collisions (Feld, Paragraph [0067], The size of the grid comprising vertices 80 may be dynamically changed during the iteration process <read on operation> in order to conserve computational time and processor memory, especially with larger areas of the model that exhibit relatively little change. Collision detection of the wear article with itself or other wear articles is preferably accomplished by detecting the relative positions of the vertices);
and output, on the display and based at least in part on the at least one operation, one or more messages reflective of the operation (Feld, Paragraph [0068], This reiteration process continues until movement of each vertex is below the predetermined threshold, whereupon the model and the superimposed deformed wear article(s) are displayed).
Feld and Wang are analogous since both of them are dealing with simulating of wear equipment with article on human body.
Wang provided a way of simulating human wearing PPE with article in the 3D modelling.
Feld provided a way of simulating virtually wearing equipment with multiple articles on the 3D model and estimate and reduce the collision in between article .Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate collision estimate and reducing taught by Feld into modified invention of Wang such that during the 3D modeling of PPE wearing process, system will be able to provide multiple articles of PPE devise and put into consideration of collisions factor between multiple articles and reduce the collision in between articles in order to create the best fitting simulation and provide the worker and/or user with the best suitable wearing PPE and create more safely environment in the 3D modeling environment.

	Regarding Claim 2, the combination of Wang and Feld teaches the invention in Claim 1.
The combination further teaches wherein the instructions that when executed by the one or more processors perform at least one operation based on the identified collisions include instructions that when executed cause the one or more processors to calculate a multi-PPE fitness score for each PPE set [[ as a function of the collisions between the computer models ]] (Wang, Paragraph [0074], the comparator module 740 may fit the PPE 720 model candidate 720 to the user body part 725 set according to mapping rules. According to a set of predetermined evaluation rules, a fit score of each PPE 720 model 720 may be provided relative the user body part).
	Wang does not explicitly disclose but Feld teaches each wearing set as a function of the collisions between the computer models (Feld, Paragraph [0066], The size of the grid comprising vertices 80 may be dynamically changed during the iteration process in order to conserve computational time and processor memory, especially with larger areas of the model that exhibit relatively little change. Collision detection of the wear article with itself or other wear articles is preferably accomplished by detecting the relative positions of the vertices).
	As explained in rejection of claim 1, the obviousness for combining of collision between articles of Feld into Wang is provided above.

Regarding Claim 3, the combination of Wang and Feld teaches the invention in Claim 2.
The combination further teaches wherein one or more of the messages includes a message recommending a selected one of the identified one or more PPE sets based on the multi-PPE fitness score (Wang, Paragraph [0074], the comparator module 740 may fit the PPE 720 model candidate 720 to the user body part 725 set according to mapping rules. According to a set of predetermined evaluation rules, a fit score of each PPE 720 model 720 may be provided relative the user body part 725. [0082], A comparator module may determine whether a threshold has been met by the measured internal space as in step 835. If a predetermined threshold has been met, then a positive recommendation may be outputted to a user; [0069], In an exemplary embodiment of multiple PPE candidates 720, a capture range computing step may calculate a maximum facial area range that may accommodate the PPE 720 and then correlate the range with each PPE 720 to determine whether the respective PPE 720 fits within the facial area range).

Regarding Claim 5, the combination of Wang and Feld teaches the invention in Claim 1.
The combination further teaches wherein the instructions that when executed by the one or more processors perform at least one operation based on the identified collisions include instructions that when executed cause the one or more processors to calculate a multi-PPE fitness score for each PPE set as a function of one or more of (Wang, Paragraph [0074], the comparator module 740 may fit the PPE 720 model candidate 720 to the user body part 725 set according to mapping rules. According to a set of predetermined evaluation rules, a fit score of each PPE 720 model 720 may be provided relative the user body part):
[[ i) collisions remaining;
ii) a penetration depth of remaining collisions;
iii) a count of colliding vertices; ]]
iv) a volume of the meshes that overlap (Wang, Paragraph [0043], the simulator module may graphically overlay the 3D PPE model 320 upon a 3D representation of the user body part 325 to illustrate to the user the PPE model 320 being virtually worn on the user body part 325. In some exemplary embodiments, a fit level, score, or color may accompany the graphical illustration for ease in interpreting the results. [0081], the internal space may be determined by a contained volume between the PPE and the ROI [0096], The PPE outside part may then be corresponded to the PPE inside part as in step 1020. For example, corresponding inside and outside part points may be correlated based upon a nearest distance between inside points and outside mesh nodes);
v) a surface area of the meshes that overlap (Wang, Paragraph [0029], A comparator module 125 compares the PPE 115 with the body part 110 to determine whether the PPE 115 will properly fit the respective body part 110. In an exemplary embodiment, the PPE 115 is overlaid upon the body part 110; the rules may require the respirator to have a surface area as large as the respirator-receiving portion of the facial area of the user);

and vii) discrepancies between scores at symmetric locations on the PPE.
]]
	Wang does not explicitly disclose but Feld teaches iii) a count of colliding vertices (Feld, Paragraph [0063], virtual model 24 also includes a data set 82 with a number of data points or vertices 84 that denote the center of gravity of a corresponding polygon 85);
vi) a cross-sectional area of the portion of the plane of intersection that falls within the overlap of meshes (Feld, Paragraph [0071], if the forces are above the range, the pointer will be coincident with the "tight" portion of the scale. It is enough that one cross section is relatively tight and that the remaining cross sections are relatively loose in order to determine a tight fit);
	As explained in rejection of claim 1, the obviousness for combining of collision between articles of Feld into Wang is provided above.

Regarding Claim 6, the combination of Wang and Feld teaches the invention in Claim 5.
The combination further teaches wherein the instructions that when executed by the one or more processors compute the multi-PPE fitness score as a function of discrepancies between scores at symmetric locations on the PPE include instructions that when executed cause the one or more processors to compute the discrepancies based on one or more of the difference [[, absolute difference, variance or standard (Wang, Paragraph [0039], [0042], In an exemplary embodiment of multiple PPE candidates, a capture range computing step may calculate a maximum facial area range that may accommodate the PPE and then correlate the range with each PPE;   The comparator module 355 may then calculate the difference between the PPE model candidate 320 and dynamic model outputted from the dynamic modeling module 335).

Regarding Claim 7, the combination of Wang and Feld teaches the invention in Claim 1.
The combination further teaches and calculate a multi-PPE fitness score for each PPE set based on the perturbed one or more computer models (Wang, Paragraph [0039], In an exemplary embodiment of multiple PPE candidates, a capture range computing step may calculate a maximum facial area range that may accommodate the PPE and then correlate the range with each PPE to determine whether the respective PPE fits within the facial area range).
Wang does not explicitly disclose but Feld teaches wherein the instructions that when executed by the one or more processors perform at least one operation based on the identified collisions include instructions that when executed cause the one or more processors to (Feld, Paragraph [0067], The size of the grid comprising vertices 80 may be dynamically changed during the iteration process <read on operation> in order to conserve computational time and processor memory, especially with larger areas of the model that exhibit relatively little change. Collision detection of the wear article with itself or other wear articles is preferably accomplished by detecting the relative positions of the vertices):
perturb one or more of the computer models to reduce collisions (Feld, Paragraph 
[0066], [0073], Collision detection of the wear article with itself or other wear articles is preferably accomplished by detecting the relative positions of the vertices. Since the vertices move in three-dimensional space, the collision routine assures that none of the vertices will intersect or collide with each other)
and calculate a score for each set based on the perturbed one or more computer models (Feld, Fig. 6, Step 98-105, Fig. 10, Paragraph [0068], perform a property analysis on the model in order to simulate any skin and/or bone deformation that may occur with a wear article. If the material property, such as the elastic limit of the wear article has been exceeded at decision block, the fitting routing is aborted, and the user may be informed that the selected wear article will not fit. If the material property limit has not been exceeded for an accumulated change of all vertices, it is then determined at block if prior movement of the vertices is below a predetermined threshold; Modify 3-D Object and 2-D Pattern(s) Based on Real Time Adjustments).
As explained in rejection of claim 1, the obviousness for combining of collision between articles of Feld into Wang is provided above.

	

Regarding Claim 8, the combination of Wang and Feld teaches the invention in Claim 7.
The combination further teaches wherein the instructions that when executed by the one or more processors perform at least one operation based on the identified collisions include instructions that when executed cause the one or more processors to calculate a multi-PPE fitness score for each PPE set as a function of one or more of (Wang, Paragraph [0074], the comparator module 740 may fit the PPE 720 model candidate 720 to the user body part 725 set according to mapping rules. According to a set of predetermined evaluation rules, a fit score of each PPE 720 model 720 may be provided relative the user body part):
[[ i) collisions remaining;
ii) a penetration depth of remaining collisions;
iii) a count of colliding vertices; ]]
iv) a volume of the meshes that overlap (Wang, Paragraph [0043], the simulator module may graphically overlay the 3D PPE model 320 upon a 3D representation of the user body part 325 to illustrate to the user the PPE model 320 being virtually worn on the user body part 325. In some exemplary embodiments, a fit level, score, or color may accompany the graphical illustration for ease in interpreting the results. [0081], the internal space may be determined by a contained volume between the PPE and the ROI [0096], The PPE outside part may then be corresponded to the PPE inside part as in step 1020. For example, corresponding inside and outside part points may be correlated based upon a nearest distance between inside points and outside mesh nodes);
(Wang, Paragraph [0029], A comparator module 125 compares the PPE 115 with the body part 110 to determine whether the PPE 115 will properly fit the respective body part 110. In an exemplary embodiment, the PPE 115 is overlaid upon the body part 110; the rules may require the respirator to have a surface area as large as the respirator-receiving portion of the facial area of the user);
[[ vi) a cross-sectional area of the portion of the plane of intersection that falls within the overlap of meshes;
and vii) discrepancies between scores at symmetric locations on the PPE.
]]
	Wang does not explicitly disclose but Feld teaches iii) a count of colliding vertices (Feld, Paragraph [0063], virtual model 24 also includes a data set 82 with a number of data points or vertices 84 that denote the center of gravity of a corresponding polygon 85);
vi) a cross-sectional area of the portion of the plane of intersection that falls within the overlap of meshes (Feld, Paragraph [0071], if the forces are above the range, the pointer will be coincident with the "tight" portion of the scale. It is enough that one cross section is relatively tight and that the remaining cross sections are relatively loose in order to determine a tight fit);
	As explained in rejection of claim 1, the obviousness for combining of collision between articles of Feld into Wang is provided above.

Regarding Claim 9, the combination of Wang and Feld teaches the invention in Claim 8.
The combination further teaches wherein the weights incorporate the contributions of one or more of a type of PPE, PPE material properties, safety implications of poorly fitted PPE and comfort (Wang, Paragraph [0003], A poor seal and thus poor fit may result in leakage and the possibility of the inhalation of contaminants [0115], the material properties of each specific PPE may also be stored with the specific PPE model [0116], mapping rules may define how the product model will be mounted to the body model, such as for example by mapping directions, forces, and/or deformations according to a material property).

	Regarding Claim 10, the combination of Wang and Feld teaches the invention in Claim 7.
The combination further teaches wherein the instructions that when executed by the one or more processors perturb one or more of the computer models include instructions that when executed cause the one or more processors to translate one of the computer models in a direction (Wang, Paragraph [0031], the determination may be made by software operated on a processor module,  [0111], Upon finding an optimal or best fit respirator, the kiosk may dispense the respective respirator or provide direction to the user on where the respirator may be available for pickup and/or purchase).

Regarding Claim 11, the combination of Wang and Feld teaches the invention in Claim 7.
The combination further teaches wherein the instructions that when executed by the one or more processors perturb one or more of the computer models include instructions that when executed cause the one or more processors (Wang, Paragraph [0031], the determination may be made by software operated on a processor module; Paragraph [0067], A deformation function 675 may be executed to morph the static model by displacing the feature points and influence zone according to the maximum position as defined by the extreme movement; it is noted the function has input parameter(s) defined to be executed).
Wang does not explicitly disclose but Feld teaches determine a translation direction (Feld, Paragraph [0084], The effects of moving <read on translation> and orienting the patterns with respect to the material may be viewed in real time in the three-dimensional image window. The tiles of the material 236 may be superimposed or otherwise adjusted on the two-dimensional patterns 204 so that the stripes 238 are oriented in a vertical direction <read on translation direction>  on the front and rear panels) and magnitude (Feld, Paragraph [0088], . Each of the edges, seam lines, hem lines, fold lines, etc., of the two-dimensional patterns and/or three-dimensional wear article can be changed in a similar manner, including the length <read on magnitude> and radius of arcs, the relative angle between edges)
and translate one of the computer models in the translation direction at the determined magnitude (Feld, Paragraph [0068], The amount of stretching, sagging and/or bunching may be compromised by the material stiffness, thickness, or the like, and therefore may be taken into consideration to render a more accurate likeness of the wear article on an object.. This reiteration process continues until movement of each vertex is below the predetermined threshold, whereupon the model and the superimposed deformed wear article(s) are displayed).
Feld and Wang are analogous since both of them are dealing with simulating of wear equipment with article on human body.
Wang provided a way of simulating human wearing PPE with article in the 3D modelling.
Feld provided a way of simulating virtually wearing equipment with multiple articles on the 3D model and estimate and reduce the collision in between article and moving article based on translation direction .Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate moving of translation direction taught by Feld into modified invention of Wang such that during the 3D modeling of PPE wearing process, system will be able to provide multiple articles of PPE devise and put into consideration of collisions factor between multiple articles and reduce the collision in between articles and adjusting articles along the direction determined which will create the best suitable wearing of PPE.
 
	Regarding Claim 12, the combination of Wang and Feld teaches the invention in Claim 11.
(Feld, Paragraph [0084], The effects of moving <read on translation> and orienting the patterns with respect to the material may be viewed in real time in the three-dimensional image window. The tiles of the material 236 may be superimposed or otherwise adjusted on the two-dimensional patterns 204 so that the stripes 238 are oriented in a vertical direction <read on translation direction>  on the front and rear panels) and magnitude (Feld, Paragraph [0088], . Each of the edges, seam lines, hem lines, fold lines, etc., of the two-dimensional patterns and/or three-dimensional wear article can be changed in a similar manner, including the length <read on magnitude> and radius of arcs, the relative angle between edges) to apply one or more of [[ gradient descent analysis, ]] simultaneous perturbation stochastic approximation (Feld, Paragraph [0007], Systems that provide both a virtual clothing article and virtual mannequin fail to portray how the virtual clothing article will actually stretch, flex and sag in real life when displayed on the virtual mannequin. Rather, prior art systems display stiff virtual clothing articles on virtual mannequins to vaguely approximate <read on stochastic approximation> how the clothing article will look on a shopper), grid search perturbation (Feld, Paragraph [0068], The size of the grid comprising vertices 80 may be dynamically changed during the iteration process in order to conserve computational time and processor memory) [[ and a  genetic algorithm to the collisions ]].

Regarding Claim 13, the combination of Wang and Feld teaches the invention in Claim 7.
The combination further teaches wherein the instructions that when executed by the one or more processors perturb one or more of the computer models include instructions that when executed by the one or more processors systematically vary model parameters of one or more of the computer models (Wang, Paragraph [0031], the determination may be made by software operated on a processor module; Paragraph [0067], A deformation function 675 may be executed to morph the static model by displacing the feature points and influence zone according to the maximum position as defined by the extreme movement; it is noted the function has input parameter(s) defined to be executed).
	As explained in rejection of claim 1, the obviousness for combining of collision between articles of Feld into Wang is provided above.

	Regarding Claim 14, the combination of Wang and Feld teaches the invention in Claim 7.
The combination further teaches wherein the instructions that when executed by the one or more processors perturb one or more of the computer models include instructions that when executed by the one or more processors modify one or more of the computer models under one or more constraints (Feld, Paragraph [0066], [0073], Collision detection of the wear article with itself or other wear articles is preferably accomplished by detecting the relative positions of the vertices. Since the vertices move in three-dimensional space, the collision routine assures that none of the vertices will intersect or collide with each other; [0052], the material itself may be repositioned within constraints by clicking and dragging on various portions of the virtual wear article; it is noted when dragging of the wearing the computer models is modified).
Feld and Wang are analogous since both of them are dealing with simulating of wear equipment with article on human body. Wang provided a way of simulating human wearing PPE with article in the 3D modelling. Feld provided a way of simulating virtually wearing equipment with multiple articles on the 3D model and estimate and reduce the collision in between article based on multiple constraints. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate collision estimate and reducing based on multiple constraints taught by Feld into modified invention of Wang such that during the 3D modeling of PPE wearing process, system will be able to provide multiple articles of PPE devise and put into consideration of collisions factor between multiple articles based on multiple constraints and reduce the collision in between articles in order to create the best fitting simulation and provide the worker and/or user with the best suitable wearing PPE and create more safely environment in the 3D modeling environment.

	Regarding Claim 15, the combination of Wang and Feld teaches the invention in Claim 7.
(Wang, Paragraph [0096], corresponding inside and outside part points may be correlated based upon a nearest distance between inside points and outside mesh nodes. inside points or vertices determined to be physically affected by specific outside points or vertices are linked. For example, moving a point A on an outside part may correspondingly move a point B on an inside part of the PPE, and thus point A may be linked to some degree to point B.; Feld, Paragraph [0066], The new position is calculated in conjunction with a collision routine as shown at block 100. Since the vertices move in three-dimensional space, the collision routine assures that none of the vertices will intersect or collide with each other, the model, or other wear articles so that the wear article does not intersect with either itself, the model, or with other wear articles).


Regarding Claim 16, the combination of Wang and Feld teaches the invention in Claim 7.
The combination further teaches wherein the instructions that when executed by the one or more processors perturb one or more of the computer models include instructions that when executed by the one or more processors shrink one or more of the computer models that are in collision (Feld, Paragraph [0048], After a first virtual model has been created and saved, the user can be prompted to create another virtual model with different size information. enables a user to shop for others with substantially more confidence of choosing wear articles that fit. It is noted resize the articles to fit could be shrink or expand the size).


Claims 4, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US-20140278320-A1, hereinafter Wang), in view of Feld et al. (US-20010026272-A1, hereinafter Feld) as applied to Claim 1 above and further in view of O’Brien (US-20170206534-A1)

Regarding Claim 4, the combination of Wang and Feld teaches the invention in Claim 2.
The combination further taches wherein one or more of the messages includes a message recommending a selected one of the identified one or more PPE sets for use by the worker (Wang, Paragraph [0025], [0031], an exemplary PPE selection system for comparing a specific user body part with a respective type of PPE and providing a recommendation and output to a user detailing a fit of the PPE upon the body part is briefly introduced with reference; the determination may be made by software operated on a processor module)
The combination does not explicitly disclose but O’Brien teaches based on a monetary cost associated with each identified PPE set and on the multi-PPE fitness score calculated for the worker for each identified PPE set (O’Brien, Paragraph [0078], This is especially the case with items like safety glasses or some gloves. In this case, where the BLE board is built into the PPE by the manufacturer, the BLE board is disposed of as well. As the boards are relatively expensive items in relation to low cost PPE this can represent a substantial expense. [0081], This provides for greater configuration flexibility, reduces the cost of manufacturing the PPEs, and allows site specific reuse of the BLE boards).
O’Brien and Wang are analogous since both of them are dealing with simulating of wear equipment with articles. Wang provided a way of simulating human wearing PPE with article in the 3D modelling. O’Brien provided a way of simulating virtually wearing PPE with multiple articles and put cost of PPE into consideration when configure the modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate PPE cost factor taught by O’Brien into modified invention of Wang such that during the 3D modeling of PPE wearing process, system will be able to use cost of PPE as determine factor when configuring the modeling system in order to provide system with greater configuration flexibility and at the same time reduce the cost of manufacturing in the 3D modeling system environment.

	Regarding Claim 17, the combination of Wang and Feld teaches the invention in Claim 1.
The combination further teaches wherein the computer model representing the worker includes a model of the worker's head (Wang, Paragraph [0028], the system may choose an optimally fitting helmet to fit a head of a user), wherein the first article of PPE includes one or more of a mask and a respirator (Wang, Paragraph [0039], one or more device range rules may define a capture range of the body part 325 for the corresponding PPE 320. For example, with half-mask respirators, the device range rules may define a capture range as the user face. In an exemplary embodiment of multiple PPE candidates).
The combination does not explicitly disclose but O’Brien teaches wherein the second article of PPE includes one or more of safety goggles and safety glasses (O’Brien, Paragraph [0078], many PPEs have relatively short life spans or can otherwise be damaged in normal use and need to be replaced. This is especially the case with items like safety glasses or some gloves; [0055], The type of PPE applicable to the present invention includes, head protection, helmets, eye protection, eyewear, safety shields, goggles, respiratory protection, dust masks, CPR mask, hearing protection, ear plugs, ear covers, gloves, apparel, fire resistant clothing, chemical resistant clothing, insulated clothing, fall arrest devices, harness, shoes, boots, footwear, and the like).
O’Brien and Wang are analogous since both of them are dealing with simulating of wear equipment with articles. Wang provided a way of simulating human wearing PPE with article in the 3D modelling. O’Brien provided a way of simulating virtually wearing equipment with multiple articles on the 3D model by using all kinds of equipment including security goggles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using security goggles taught by O’Brien into modified invention of Wang such that during the 3D modeling of PPE wearing process, system will be able to provide multiple articles of PPE devise by using all kinds of devices including security 


Regarding Claim 18, the combination of Wang and Feld teaches the invention in Claim 1.
The combination further teaches wherein the computer model representing the worker includes a model of the worker's head, wherein the first article of PPE includes one or more of hearing protection and a helmet (Wang, Paragraph [0028], the system may choose an optimally fitting helmet to fit a head of a user) and 
The combination does not explicitly disclose but O’Brien teaches wherein the second article of PPE includes one or more of safety goggles and safety glasses (O’Brien, Paragraph [0078], many PPEs have relatively short life spans or can otherwise be damaged in normal use and need to be replaced. This is especially the case with items like safety glasses or some gloves; [0055], The type of PPE applicable to the present invention includes, head protection, helmets, eye protection, eyewear, safety shields, goggles, respiratory protection, dust masks, CPR mask, hearing protection, ear plugs, ear covers, gloves, apparel, fire resistant clothing, chemical resistant clothing, insulated clothing, fall arrest devices, harness, shoes, boots, footwear, and the like).
O’Brien and Wang are analogous since both of them are dealing with simulating of wear equipment with articles. Wang provided a way of simulating human wearing PPE with article in the 3D modelling. O’Brien provided a way of simulating virtually 


	Regarding Claim 19, the combination of Wang and Feld teaches the invention in Claim 1.
The combination further teaches wherein the instructions that when executed by the one or more processors identify one or more sets of Personal Protective Equipment (PPE) include instructions that when executed by the one or more processors select, [[ based on the worker's identity, ]]
 one or more candidates for each PPE and determine PPE sets that include the selected PPE candidates (Wang, Paragraph [0039], In an exemplary embodiment of multiple PPE candidates, a capture range computing step may calculate a maximum facial area range that may accommodate the PPE and then correlate the range with each PPE to determine whether the respective PPE fits within the facial area range).
(O’Brien, Paragraph [0063], The worker worn mobile transceiver device is able to calculate (as described above) which PPE is being worn by the worker. The workers identity, role, training, work activities, location within the work-site and PPE in use is communicated through the network to the software system).
O’Brien and Wang are analogous since both of them are dealing with simulating of wear equipment with articles. Wang provided a way of simulating human wearing PPE with article in the 3D modelling. O’Brien provided a way of simulating virtually wearing PPE with multiple articles based on worker’s identify. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate PPE usage is based on worker’s identify taught by O’Brien into modified invention of Wang such that during the 3D modeling of PPE wearing process, system will be able to provide multiple articles of PPE devise used in the modelling based on worker’s identify which allow system to properly apply the properly fitting environment based on user security level which increase the effectiveness and properly use of PPE in the modelling system.


	Regarding Claim 20, the combination of Wang and Feld teaches the invention in Claim 1.
(Wang, Paragraph [0039], In an exemplary embodiment of multiple PPE candidates, a capture range computing step may calculate a maximum facial area range that may accommodate the PPE and then correlate the range with each PPE to determine whether the respective PPE fits within the facial area range).
The combination does not explicitly disclose but O’Brien teaches identify one or more sets of Personal Protective Equipment (PPE) include instructions that when executed by the one or more processors select, based on the worker's identity and job function (O’Brien, Paragraph [0063], The worker worn mobile transceiver device is able to calculate (as described above) which PPE is being worn by the worker. The workers identity, role <read on job function>, training, work activities, location within the work-site and PPE in use is communicated through the network to the software system).
O’Brien and Wang are analogous since both of them are dealing with simulating of wear equipment with articles. Wang provided a way of simulating human wearing PPE with article in the 3D modelling. O’Brien provided a way of simulating virtually wearing PPE with multiple articles based on worker’s identify and job role function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate PPE usage is .



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140307076 A1 - Systems and methods for monitoring personal protection equipment and promoting worker safety.
US 20180276598 A1 - System for custom configuring personal protection equipment.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619